Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“storage unit” in claims 1-10.
“position information acquiring unit” in claims 1-10.
“communication unit” in claims 1-10.
“control unit” in claims 1-10.
“receipt detecting unit” in claims 4-5, & 9-10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites storing destination information; acquiring position information; communicating with [] a destination; generating] a notification sound when arriving at the predetermined destination.  The claim, under its broadest reasonable interpretation, is directed to notifying a person that a delivery vehicle has arrived.  These recited limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas because it is a commercial interaction.
This judicial exception is not integrated into a practical application because the additional elements of an in-vehicle device, a storage unit, a position information acquiring unit, a communication unit, a notification device, and a control unit are generic computer components. These additional elements, when analyzed individually and in combination, do not add meaningful limitations to the abstract idea because it amounts to merely implementing the abstract idea using generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instruction to apply the exception using generic components.  Mere instructions to apply an exception using generic computer components are insufficient to transform a judicial exception into a patent eligible invention. See MPEPE 2106.05(f).
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim further narrows the abstract idea of claim 1 and adds the additional element of a communication device.  The additional element, when analyzed individually and in combination, does not add meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea using generic computer components. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic components are insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f).
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrow the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claims 4-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims further narrows the abstract idea of claims 3 and 2 and adds the additional element of a receipt detecting unit.  The additional element, when analyzed individually and in combination, does not add meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea using generic computer components. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic components are insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f).
Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 6-10 merely further narrow the abstract idea of claims from which they depend.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites storing destination information; acquiring position information; communicating with [] a destination; generat[ing] a notification sound when arriving at the predetermined destination.  The claim, under its broadest reasonable interpretation, is directed to notifying a person that a delivery vehicle has arrived.  These recited limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas because it is a commercial interaction.
This judicial exception is not integrated into a practical application because the additional element of a notification device is a generic computer components. The additional element does not add meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea using a generic computer component.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element amounts to no more than mere instruction to apply the exception using a generic component.  Mere instructions to apply an exception using generic computer components are insufficient to transform a judicial exception into a patent eligible invention. See MPEPE 2106.05(f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, & 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent No.: 7,999,701 B1, hereinafter “Xu.”
Claim 1: Xu teaches: An in-vehicle device comprising: (Xu col. 4, lns. 60-65)
a storage unit for storing destination information; (Xu col. 3, lns. 24-25, “a memory storage device for storing map and vehicle route information…”; See also Xu col. 6, lns. 56-62)
a position information acquiring unit for acquiring own position information; (Xu col. 3, lns. 23-24, “a satellite navigation system receiver to acquire the location of a vehicle…”; See also Xu col. 6, lns. 41-55)
a communication unit capable of communicating with a notification device with a communication function located at a destination; (Xu col. 3, lns. 19-38, “a transceiver unit within the vehicle including a wireless communication means… wherein the transceiver unit transfers data regarding a location of the at least one vehicle relative to a plurality of passenger pick-up and drop-off locations; a plurality of household units located proximate to the pick-up and drop-off locations comprising at least one means for sending and receiving data regarding passenger status and the vehicles' impending arrival at the pick-up and drop-off locations…”)
a control unit for causing the notification device to generate a notification sound by causing the communication unit to transmit a first arrival signal to the notification device at a predetermined destination when arriving at the predetermined destination. (Xu col. 10 lns. 35-40; See also Xu col. 14, lns. 15-18, lns. 20-23)
Claim 2: Xu, as shown above, teaches all the limitations of claim 1.  Xu also teaches:
wherein the communication unit is configured to be capable of communicating with a communication device associated with the destination information via a telecommunication network. (Xu col. 8, ln. 67- col. 9, ln.3: See also Xu col. 10, lns. 40-53)
Claim 6: Xu, as shown above, teaches an in-vehicle device according to claim 1.  Xu also teaches:
a notification device with a communication function located at a destination. (Xu col. 13, lns. 57-64)
Claim 7: Xu, as shown above, teaches an in-vehicle device according to claim 2.  Xu also teaches:
a notification device with a communication function located at a destination. (Xu col. 13, lns. 57-64)
Claim 11: Xu teaches:
a storage step for storing destination information; (Xu col. 3, lns. 24-25, “a memory storage device for storing map and vehicle route information…”; See also Xu col. 6, lns. 56-62)
a position information acquiring step for acquiring own position information; (Xu col. 3, lns. 23-24, “a satellite navigation system receiver to acquire the location of a vehicle…”; See also Xu col. 6, lns. 41-55)
a communication step for communicating with a notification device with a communication function located at a destination; (Xu col. 3, lns. 19-38, “a transceiver unit within the vehicle including a wireless communication means… wherein the transceiver unit transfers data regarding a location of the at least one vehicle relative to a plurality of passenger pick-up and drop-off locations; a plurality of household units located proximate to the pick-up and drop-off locations comprising at least one means for sending and receiving data regarding passenger status and the vehicles' impending arrival at the pick-up and drop-off locations…”)
a control step for causing the notification device to generate a notification sound by transmitting a first arrival signal to the notification device at a predetermined destination when arriving at the predetermined destination. (Xu col. 10 lns. 35-40; See also Xu col. 14, lns. 15-18, lns. 20-23)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of United States Patent No.: 5,400,020, hereinafter “Jones ‘020.”
Claim 3: Xu, as shown above, teaches all the limitations of claim 2.  Xu doesn’t explicitly teach the following; however, Jones ‘020 teaches:
wherein, if the communication unit cannot communicate with the notification device when arriving at a predetermined destination, the control unit causes the communication unit to transmit a second arrival signal to the communication device of the predetermined destination. (Jones ‘020 col. 11, lns. 3-17)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with the teachings of Jones ‘020 since an “unaddressed need exists in the art for an inexpensive, advance notification system that is suitable for many applications requiring advanced notification of the impending arrival of a transportation vehicle…” (Jones ‘020 col. 2, lns. 3-7)
Claim 8: Xu/Jones ‘020, as shown above, teaches all the limitations of claim 3.  Xu also teaches:
a notification device with a communication function located at a destination. (Xu col. 13, lns. 57-64)
Claims 4-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Pre-grant Publication No.: US 2019/0152376 A1, hereinafter “Schwartz,” in view of Pre-grant Publication No.: US 2018/0190062 A1, hereinafter “Robinson.”
Claim 4: Xu/Jones ‘020, as shown above, teaches all the limitations of claim 3. Xu/Jones ‘020 doesn’t explicitly teach the following; however, Schwartz teaches:
a receipt detecting unit for detecting that goods on a vehicle has been received, 15(Schwartz [0046])

Xu/Schwartz doesn’t explicitly teach the following; however, Robinson teaches
wherein, if receipt of the goods is not detected after a predetermined time has elapsed since the first or the second arrival signal was transmitted, the control unit causes the communication unit to transmit an attempted delivery information signal to the communication device. (Robinson [0068])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu/Schwartz with the teachings of Robinson since “there is a need for improved alternate delivery locations ( e.g., computerized locker banks or attended delivery locations) and related systems that provide enhanced forecasting of the availability of the alternate delivery locations to handle particular parcel deliveries at respective predicted delivery times.” (Robinson [0002])
Claim 5: Xu, as shown above, teaches all the limitations of claim 2.  Xu doesn’t explicitly teach the following; however, Schwartz teaches:
a receipt detecting unit for detecting that goods on a vehicle has been received, (Schwartz [0046])

Xu/Schwartz doesn’t explicitly teach the following; however, Robinson teaches:
wherein, if receipt of the goods is not detected after a predetermined time has elapsed since the first arrival signal was transmitted, the control unit causes the communication unit to transmit an attempted delivery information signal to the communication device. (Robinson [0068])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu/Schwartz with the teachings of Robinson since “there is a need for improved alternate delivery locations ( e.g., computerized locker banks or attended delivery locations) and related systems that provide enhanced forecasting of the availability of the alternate delivery locations to handle particular parcel deliveries at respective predicted delivery times.” (Robinson [0002])
Claim 9: Xu/Jones ‘020/Schwartz/Robinson, as shown above, teaches all the limitations of claim 4.  Xu also teaches:
a notification device with a communication function located at a destination. (Xu col. 13, lns. 57-64)
Claim 10: Xu/Jones ‘020/Schwartz/Robinson, as shown above, teaches all the limitations of claim 5.  Xu also teaches:
a notification device with a communication function located at a destination. (Xu col. 13, lns. 57-64)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.F./               Examiner, Art Unit 3628                         

/JEFF ZIMMERMAN/               Supervisory Patent Examiner, Art Unit 3628